OPINION — AG — THE PAYMENTS IN LIEU OF TAXES PAYABLE BY A PUBLIC HOUSING AUTHORITY UNDER THE PROVISIONS OF 63 O.S. 1971 1066 [63-1066] SHOULD BE PAID ONE HALF THE THE SCHOOL DISTRICT WHEREIN ANY HOUSING PROJECT OR PROJECTS MAY BE LOCATED AND THE REMAINDER TO SUCH OTHER GOVERNMENTAL AGENCIES AS THE GOVERNING BODY OF THE TERRITORY IN WHICH THE HOUSING AUTHORITY OPERATES MAY IN ITS DISCRETION DIRECT. (PUBLIC HEALTH AND SAFETY, PAYMENT IN LIEU OF TAXES) CITE: 63 O.S. 1071 [63-1071], 1051, 63 O.S. 1971 1054 [63-1054](A), 63 O.S. 1971 1054 [63-1054](F), 63 O.S. 1971 1055 [63-1055], 63 O.S. 1071 [63-1071], 1056 (JOHN F. PERCIVAL) ** SEE: OPINION NO. 87-006